                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-103-MOC

STANLEY CORBETT, JR.,                     )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                        ORDER
                                          )
FRANK PERTY, et al.,                      )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on Defendant Gregory Haynes’ Motion Requesting

Access to Sealed Summons, (Doc. No. 60).

       Pro se incarcerated Plaintiff filed this civil rights suit pursuant to 42 U.S.C § 1983. The

Complaint passed initial review on claims against several individuals including Defendant Haynes.

(Doc. Nos. 1, 9). The executed summons for Defendant Haynes was filed under seal pursuant to

this Court’s Local Rules because the pro se Plaintiff is incarcerated. See LCvR 4.3(c); (Doc. Nos.

15, 24). Counsel for Defendant Haynes now seeks permission to view the sealed summons form

to determine whether service was defective. (Doc. No. 60).

       The Motion will be granted and the Clerk of Court will be directed to send the sealed

summons for Defendant Haynes, (Doc. No. 24), his lawyer through ECF’s email program.

        IT IS THEREFORE ORDERED that:

       1.      Defendant Gregory Haynes’ Motion Requesting Access to Sealed Summons, (Doc.

               No. 60), is GRANTED.

      2.       The Clerk of Court is respectfully instructed to send the summons for Defendant

               Haynes, (Doc. No. 24), to counsel for Defendant Haynes through ECF’s email

                                                1
program.

           Signed: September 16, 2019




                  2
